 In the Matter Of WHITEROCK QUARRIES, INC.andLIMESTONE WORKERSUNION No. 19450Case No. C-205.-Decided February 24, 1938Limestone Quarrying Industry-Interference,Restraint,and Coercion:ex-pressed opposition to labor organization;questioning employees regarding unionaffiliation andactivity:-Discritnination:discharge-Reinstatement Ordered-Back Pay:awarded,excluding period during which case was closed because offailure to take exceptions to Intermediate Report dismissing complaint.Mr. Emmett P. Delaney,for the Board.Mr. John B. Love,of Bellefonte, Pa., for the respondent.Mr. Joseph B. Robison,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 8, 1936, Limestone Workers Union No. 19450, hereincalled the Union, filed a charge with the Regional Director for theSixth Region (Pittsburgh, Pennsylvania) alleging thatWhiterockQuarries, Inc., herein called the respondent, had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On May 4, 1936, the National Labor Relations Board,herein called the Board, by the Regional Director, duly issued andserved upon the respondent and the Union a complaint and noticeof Nearing.The complaint alleged that the respondent had engagedand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the Act.With regard to the unfair labor practices, the complaint, asamended at the hearing, alleged in substance that the respondent, dur-ing September 1935, discharged and refused to reinstate 23 of its em-ployees for the reason that they assisted the Union and engaged inconcerted activities with other employees for the purposes of collectivebargaining; that by such action the respondent discriminated and isdiscriminating against such employees with regard to hire and tenure601 602NATIONAL LABOR RELATIONS BOARDof employment and thereby discouraged and is discouraging mem-bership in the Union; and that the respondent by such action inter-fered with, restrained, and coerced, and is interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaran-teed in Section 7 of the Act.On May 9, 1936, the respondent filed an answer and objection, inwhich it reserved the right to answer the allegations of the com-plaint, and objected to the proceeding on the ground that the allega-tions of the complaint did not bring the respondent within the juris-diction of the Board.Pursuant to the notice, a hearing was held in Bellefonte, ' Penn-sylvania, on May 15 and 16, 1936, before David Harrison, the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the commencement of the hearing, counsel for the respondentmoved to dismiss the complaint on the basis of its answer and ob-jection theretofore filed.The motion was denied.Thereafter therespondent took no further part in the hearing.During the courseof the hearing, counsel for the Board made several motions to amendthe complaint in various particulars, including the addition of thename of Ben Confer to the list of discharged employees. The mo-tions were granted.On May 16, 1936, the hearing was adjourned toJune 6, 1936, for the presentation of further testimony on behalf ofthe Board.Following the decision of the Supreme Court of theUnited States inCarter v. Carter Coal Co.,298 U. S. 238, on May 18,1936, the further hearing was canceled by notice duly served uponthe parties.Thereafter on June 1, 193,6, the Trial Examiner filed his Inter-mediate Report, in which he found that the respondent had engagedin and was engaging in unfair labor practices within the meaningof Section 8 (1) and (3) of the Act, by the discharge of and refusalto reinstate 18 of its employees; but that such unfair labor practiceswere not unfair labor practices affecting commerce, within the mean-ing of Section 2 (6) and (7) of the Act.He therefore recommendedthat the complaint be dismissed.On July 9, 1937, after the decision of the Supreme Court inNa-tional Labor Relations Board v. Jones and Laughlin Steel Corp.,301 U. S. 1, the Union moved to reopen the proceedings in thiscase and to be permitted to file exceptions to the Intermediate Re-port.After considering this motion and the answer of the respond-ent thereto, which was filed on July 14, 1937, the Board, on July 28,:1937, issued an order reopening the case and permitting the filing iDECISIONSAND ORDERS603of exceptions to the Intermediate Report by the Union.Such excep-tions were duly filed on August 5, 1937.The Board has reviewed and hereby affirms the rulings of the TrialExaminer on the motions made at the hearing.The Board has con-sidered, and it hereby sustains the exceptions to the IntermediateReport.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent was incorporated in Pennsylvania on September20, 1905.Its principal office is located in Bellefonte, Pennsylvania.and it operates six quarries in the vicinity of Bellefonte for the pro-duction and distribution of various kinds of lime, building and fur-nace stone, and allied products. It normally employs from 110 to115 men, exclusive of clerical employees. It maintains a railroadsiding which connects with the Pennsylvania Railroad.A prospectus issued by the respondent during 1935, in connectionwith the sale of an issue of bonds,' states that the appraisal valueof the respondent's property is $936,613.08 and claims a large in-terstate area as the market for the more important of its products.2In addition, G. E. Hillegas, the freight agent of the PennsylvaniaRailroad at the station from which the respondent's products areshipped, testified as to the amount of the respondent's productswhich are shipped on that railroad to points within and without the1Board's Exhibit No 3.2 The prospectus states the following with regard to the markets of its various products :Chemical and Industrial Lime and Spray Lime is marketed from Maine to Vir-ginia and as far west as MichiganCrushed stone is confined to Pennsylvania.Furnace Stone is marketed in Tri-State territory of Pennsylvania,West Virginiaand Ohio.Pulverized Limestone is sold in States of Pennsylvania,New York, New Jersey,Delaware,Maryland and West Virginia.AgriculturalHydrated Lime is sold insame area.Building Stone,at present,is confined largely to local marketsThe prospectus also shows that the lime,which, as opposed to the stone, is sold to agreater extent on an interstate scale,constitutes the major portion of the respondent'sbusiness.The prospectus states its sales as follows -Year 1934First 6Months 1935Stone-Combined Rinds------------------------------------------------I$88,896 90I$53,474 43Lime-Combined Rinds------------------------------------------------170,426 88142,681.07259,323 78196,156.40 604NATIONAL LABOR RELATIONS BOARDState, during August 1935 and March 1936.The figures given bythe witness show that in the first of these months 42 per cent, andin the second, 20 per cent, of the products shipped went to pointsoutside of Pennsylvania.3Hillegas stated that the figures forAugust 1935, were average figures for all months but that the per-centage of intrastate shipments in March 1936, was unusually high,due to reconstruction work being done after floods which had oc-curred at this time.The raw materials used by the respondent consist chiefly of thelimestone which is procured from its own quarries. In additionituses alarge amount of coal, which is shipped to it chiefly bytruck.Other items, suchas shipping materials and machinery, areprocuredin large partoutside of Pennsylvania.II.THE UNIONLimestoneWorkers Union No. 19450 is a labor organization, af-filiated with the American Federation of Labor, which admits tomembership employees in certain quarries, including employees ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. The organization of the UnionIn August 1935, a group of the respondent's employees went tothe headquarters of the Union and asked to be permitted to becomemembers.They were given a petition to circulate, whereby thesigners stated their desire to join the Union.4This petition wascirculated among the respondent's employees during August anda Board's Exhibit No 6, a compilation drawn up under the supervision of the freightagent, shows the following:InterstateAugust 1935Less than carload lots------------------------------Carload lots----------------------------------------Total----------------------------------------March1936Less than carload lots------------------------------Carload Lots---------------------------------------Total-----------------------------------------IntrastateNumber ofshipmentsPoundsNumber ofshipmentsPounds4223,1919,385,713114915, 07513, 049, 026269,388,9046013, 064, 10182812, 2403,496,00045516,22013, 857, 988363,508,2405913, 874, 208'Board'sExhibit No 5. DECISIONS AND ORDERS605September and was eventually returned to the Union with56 signa-tures.On September 26, 1935, 37 men, most of whom had signedthe petition, were formally initiated into the Union, at a meeting heldin the evening of that day.Some time in September the respondent, by means not disclosedin the record, procured a copy of the Union petition and the namesof the men who had signed it. It is significant that the last employeeto sign the petition, who kept it for a day without procuring anyadditional names, did not join the Union, was never discharged bythe respondent, and at the time of the hearing in the case had beenpromoted to the rank of a foreman. At anyrate,Ray Noll, therespondent's general manager, on numerous occasions stated to vari-ous employees that he knew who had signed the list, and that heeven knew the positions of some of the names on the list.A copyof the list was shown to at least one employee by the general man-ager'smother.Noll was also kept well-informed of the further activities of theUnion.He knew in advance when its meeting was to be held, andknew approximately which of the employees were appointed to thecommittee which was to deal with him.Moreover, he took pains tolet the employees know that he had this knowledge.The discharges discussed in some detail below took place through-out the month of September, but most of them occurred betweenSeptember 23 and 27.On the last of these days Noll called a meet-ing of all the employees, which was attended also by a large numberof those who had been discharged.Noll made a long speech, whichincluded several highly uncomplimentary remarks about certain ofthe more active Union men.He stated that he could not run thequarry if he had to abide by Union rules, and that it would be im-possible for the respondent to pay wages every two weeks, as theUnion would require.He made clear that he knew which employeeshad signed the petition and that he intended to dismiss them all.Finally, he stated that those who had signed need not return to workthe following Monday.Following this meeting, the Union appearsto have abandoned all activity except on behalf of its dischargedmembers.B. The discriminatory dischargesThe complaint, as amended, alleges the discriminatory dischargeof 23 employees. Seventeen of these employees testified in detail asto the circumstances of their discharges. It should be noted, how-ever, that the respondent failed to deny in its answer any of the aver-ments of the complaint. It thereby admitted that all of the employees 606NATIONAL LABOR RELATIONS BOARDnamedwere discharged and that their discharges- were for unionactivity.5All of the men who were discharged during September 1935 hadsigned the petition or in some other manner indicated sympathy to-ward the Union. None of them were ever told that their work wasunsatisfactory.All were replaced by new men almost immediately.The respondent's intention to discharge its active union employeeson a mass scalecan be clearly seen from the facts above described;and can be seen further in the incidents surrounding some of theindividual discharges, which will now be considered in chronologicalorder.Claude McClintie.Claude McClintic was hired by the respondentin April 1935.He signed the petition in August.On September 7,he was told by his foreman that he was no longer needed, and wasgiven his checks for the back pay that was due him.No explanationof his dismissal was ever given him by the foreman or by Noll, whomhe saw when he returned to Bellefonte to get his last check.Milford Herman.Milford Herman worked for the respondent forfour years.He signed the petition in August 1935.On September11 he was given his back-pay checks by his foreman and told he wasno longer needed.He went to see Clair Hazel, the superintendent,to discover the reason for his discharge.Hazel laughed, and toldhim that some of his supposed friends had "cut" his "throat".Ben Confer.Ben Confer started to work for the respondent inJune 1928.He signed the petition in August 1935.On September17 he was discharged by his foreman, who was unable, however, tostate the reason for this action.He went to the superintendent,who told him that he was being discharged because he had madetoo many complaints about the delay in paying wages, although heZT,was forced to agree that the complaints were justified and thatConfer's work was satisfactory.Charles Clapper.Charles Clapper was hired by the respondent onJanuary 18, 1935.He signedthe petition in August.He was dis-6The respondent'sanswer contains only three points,which challenge the jurisdiction'of the Board,but do not deny any of the allegations of the complaintThe answer was-prefaced as follows :Whiterock Quarries,Inc., reserving unto itself the right to answer the avermentsof fact contained in a certain Complaint,**nnow makes answer and prelimi-narily objects thereto,***Article II,Section 10,ofNational Labor Relations Board Rules and Regula-tions-Series 1, as amended,provides that the respondent shall have the rightto answer a complaint within five days, and that,"Any allegation in the complaintnot specifically denied in the answer,unless respondent shall state in the answerthat respondent is without knowledge,shall be deemed to be admitted to be true and'may be 'so found by the Board."Section 18 provides,"The right to make mo-tions***shall not be deemed waived by the filing of an answer or by otherparticipation in the proceedings before the Trial Examiner or the Board."Sectiorn28, after providing for the making of objections with respect to the conduct of thehearing, provides that, "No such objection shall be deemed waived by further partici-pation in the proceeding." DECISIONS AND ORDERS607charged on September 23 by his foreman, who referred him to ClairHazel for the reason.Hazel told him he was being discharged be-cause he was dissatisfied and because he had signed the petition.Richard Alterio.Richard Alterio worked for the respondent forthree or four years.On September 24, 1935, he was asked by Hazelwhether he had signed the petition.He replied in the affirmative,and was thereupon told that there was no more work for him.Gibson Baney.Gibson Baney started to work for the respond-ent in March 1929.He signed the petition on about September 17,1935.On September 24 his foreman told him that he had beenordered to discharge him.The previous day, Hazel had asked himwhy he had signed the petition and had told him that those who haddone so were going to be laid off.John SimpsonandMelvin Snare.John Simpson and MelvinSnare both started to work for the respondent in April 1935.Thelatter was laid off for a two-month period between June and August.On September 24 both were told by their foreman that they weredischarged because they had signed the petition.They saw Hazelat the respondent's office.He told them that if they did not drawall the pay,that was due them, they might be taken back later.When they went back two weeks later they were told that they couldnot be rehired, since they had joined the Union.George Zeleznick.George Zeleznick started to work for the re-spondent in 1926.He signed the petition on September 15, 1935.On the morning of September 24,'upon being asked by the superin-tendent whether he had signed the petition, he denied that he haddone so.That evening he was discharged by his foreman who gaveas the reason that he was dissatisfied with his job.The foremanmentioned that he had signed the petition. Zeleznick saw Hazeltwo weeks later and was told that the respondent "was laying themall off for signing that paper.That's why you got laid off."John Zeleznick.John Zeleznick worked for the respondent fornine years.He signed the petition in August 1935.On September24 he-was discharged by his foreman for "dissatisfaction on the joband signing the Union paper." Previous to that date he had beenaccused by Hazel of having signed the petition, but had denieddoing so.William A. Duck.William A. Duck worked for the respondentfor two and one-half years.He signed the petition on about Sep-tember 22, 1935.On September 25, while at the store which is ownedand managed by W. H. Noll, father of the respondent's general man-ager, he was shown his name on a copy of the petition, and told byW. H. Noll that he had as good as lost his job, since all the men whohad signed were to be laid off.That night, his foreman told him hehad been replaced and that "You know why." 608NATIONAL LABOR RELATIONS BOARDLester Poorman.Lester Poorman worked for the respondent forfive years, during a period of seven years.He signed the petitionon August 26, 1935. On September 25 he was asked by Hazelwhether he had signed the petition.When he admitted he had,Hazel assured him that he would be laid off.That evening he heardthat he had been discharged, but he reported for work the followingday, nevertheless.Hazel refused to put him to work, saying that hehad orders not to let any of the Union men work.Boyd J. Rachau.Boyd J. Rachau started to work for the respond-ent in 1921.He signed the petition late in August or early in Sep-tember 1935.On September 25 he was called into the office by RayNoll and discharged.The reason given him was that he was dis-satisfied with his working conditions.Joseph Mango.Joseph Mango worked for the respondent for nineyears.He signed the petition on September 18 or 20, 1935.OnSeptember 25 Hazel asked him whether his name was on the Unionpaper.He said it was not, but Hazel assured him it was, and thathe had seen it.The following day he was laid off by his foreman,who told him it would only be for u few days, "If you will use yourhead."However, he was never rehired.Byron Detwiler.Byron Detwiler worked for the respondent forsix weeks.He did not sign the petition, but he became a member ofthe Union on September 26, 1935.He was discharged the followingday.On September 28 Hazel told him that if he procured a state-ment from the Union to the effect that he had not been associatedwith it, he could return to work; but he refused to do so.Lloyd B. Fry.Lloyd B. Fry started to work for the respondenton May 11, 1934. Some time in August 1935 he signed the petition.At the meeting called on September 27 he heard Nolls' announce-ment that all who had joined the Union need not return for work.Since he had joined the night before, he did not return.He wasgiven his back pay a week later.John Musser.John Musser started to work for the respondenton May 14, 1935.He signed the petition on about September 1.Hewas discharged on September 27, and was told at the time that thereason for his discharge was his having signed the petition.Anthony Alterio, Lewis Dorman, Henry H. Hay, Homer Saxion,Sam Tanallia,andEarl Waite.Six of the men alleged in the com-plaint to have been discriminatorily discharged did not testify atthe hearing.However, as noted above, the failure of the respondentto deny tl,e allegations of the complaint constitutes an admission that,as alleged in the complaint, "The Respondent discharged and refusedto reinstate the above-named individuals * * * for the reasonthat the above-named individuals assisted a labor organization knownas Limestone Workers Union No. 19450 and engaged in concerted DECISIONS AND ORDERS609activitieswith other employees at the plant and quarries of theRespondent * * * for the purpose of collective bargaining andother mutual aid and protection."The evidence of the respondent's,firm intention to extirpate all signs of Union activity at its quarries,lends added support to the allegations of the complaint. It is notnecessary to give in detail the evidence as to these six men whichappears in the record.We find that by discharging the employees named above, who arelisted in Appendix A, the respondent has discriminated against itsemployees with respect to hire and tenure of employment for thepurpose of discouraging membership in the Union, and that by suchact the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYThe employees who were discriminatorily discharged are entitledto reinstatement with back pay.The Intermediate Report in thiscase,which recommended the dismissal of the complaint, was filedon June 1, 1936.Because of the failure of the Union to file excep-tions to the Intermediate Report, the case became closed, and re-mained so until reopened by an order of the Board on July 28, 1938.6Although the Trial Examiner was mistaken in finding that the re-spondent's unfair labor practices did not affect commerce, withinthe meaning of Section 2 (6) and (7) of the Act, the respondentshould not be required to grant back pay for the long period duringwhich no action in the case was being taken.7Our order for backpay will therefore be for the period between the dates of the dis-charges and June 1, 1936, and the, period between July 28, 1937,and the respondent's offer of reinstatement.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :6 ArticleII,Section 36, of National Labor Relations Board Rules and Regulations-Series 1, as amended.Cf.Matterof Cherry Cotton.M1l18 andLocal No. 18211, United Textile Workers of Amer-ica.4 N. L. R B. 731. 610CONCLUSIONS OF LAW1.LimestoneWorkers Union No. 19450 is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of the employees listed in Appendix A, and thereby discourag-ing membership in or affiliation with the Union, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,theNational Labor Relations Board hereby orders that the re-spondent,Whiterock Quarries, Inc., and its officers, agents, succes-sors, and assigns, shall:1.Cease and desist :(a) From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From discouraging membership in Limestone Workers UnionNo. 19450 or any other labor organization of its employees by dis-charging or refusing to reinstate any of its employees or in any othermanner discriminating in regard to their hire or tenure of employ-ment or any terms or conditions of their employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to the persons listed in Appendix A immediate andfull reinstatement to their former positions, without' prejudice totheir seniority and other rights and privileges ;(b)Make whole the persons listed in Appendix A for any lossof pay they have suffered by the respondent's discriminatory acts,by payment to each of them of a sum of money equal to that whichhe would normally have earned during the periods from the date ofhis discharge, as stated in Appendix A, to June 1, 1936, and from DECISIONS AND ORDERS611July 28, 1937, to the date of the respondent's offer of reinstatement,less any amount earned by him during said periods, which he wouldnot have earned if working for the respondent;(c)Post immediately in conspicuous places at ornearthe quarrieswhich it is operating, and in its office, notices to its employees stat-ing that the respondentwill ceaseand desistas aforesaid ;(d)Maintain said notices for a period of at least thirty (30)consecutive days from the date of posting ;(e)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.APPENDIX AEmployeeDate ofDischargeAnthony Alterio------------------------------------------ September 26,1935Richard Alterio------------------------------------------ September 24,1935Gibson Baney--------------------------------------------September 24,1935Charles Clapper------------------------------------------ September 23,1935Ben Confer----------------------------------------------September 17,1935Byron Detwiler------------------------------------------, September 27,1935Lewis Dorman-------------------------------------------September 23,1985William A. Duck----------------------------------------- September 25, 1935LloydB. Fry--------------------------------------------September 27,1935Henry H. Hay-------------------------------------------September 24, 1935Milford Herman-----------------------------------------.September 11, 1935Joseph Mango--------------------------------------------September 26, 1935Claude McClintic------------ _---------------------------September 7, 1935John Musser---------------------------------------------September 27, 1935Lester Poorman------------------------------------------September 25, 1935Boyd J. Rachau------------------------------------------September 25,1935Homer Saxion-------------------------------------------September 25, 1935John Simpson--------------------------------------------September 24, 1935Melvin Snare--------------------------------------------September 24, 1935Sam Tenallia---------------------------------------------September 9,1935EarlWaite-----------------------------------------------September25,1935George Zeleznick-----------------------------------------September 24, 1935John Zeleznick--------------------------------------------September 24, 1935